Name: Council Regulation (EC) No 235/94 of 24 January 1994 amending Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: agricultural activity;  European construction;  international affairs;  economic geography;  executive power and public service;  Africa
 Date Published: nan

 No L 30/12 Official Journal of the European Communities 3 . 2. 94 COUNCIL REGULATION (EC) No 235/94 of 24 January 1994 amending Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 715/90 (') laid down the arrangements applicable to agricultural products and to certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or the overseas countries and territories ; Whereas by letter of 8 October 1993 Eritrea stated that, after becoming independent on 24 May 1993, it intended to continue its participation in the Fourth ACP-EEC Convention as a contracting party ; whereas in its Decision No 1 /93 the ACP-EEC Council of Ministers expressed its agreement thereto ; Whereas the list in Annex I to Regulation (EEC) No 715/90 should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 The name 'Eritrea' shall be inserted in Annex I to Regulation (EEC) No 715/90 . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 24 May 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS (') OJ No L 84, 30. 3 . 1990, p. 85. Regulation as last amended by Regulation (EC) No 234/94 (See page 11 of this Official Journal).